* * * * * * * * * * *
The Full Commission has reviewed the previous orders issued in this matter by Commissioner Lattimore and Deputy Commissioner Taylor, as well as the briefs and arguments before the Full Commission.
                          * * * * * * * * * * * *Page 2 
The Full Commission finds as fact and concludes as a matter of law the following:
That on March 7, 2007, Deputy Commissioner Wanda Blanche Taylor entered an order in this matter, which included monetary sanctions against the defendant in the amount of $18,412.75 for alleged discovery violations.
In the interest of judicial economy and to avoid piecemeal litigation, the defendant's appeal of the March 7, 2007 order, the sanctions imposed therein, and any future monetary sanctions should be addressed by the Full Commission upon resolution by the Deputy Commissioner of the underlying claims. The defendant may bring its appeal at that time.
That the interests of justice require that the sanction portions of the Deputy Commissioner's Order of March 7, 2007 and any future monetary sanction orders be stayed until review by the Full Commission of the final decision of all pending issues by the Deputy Commissioner assigned to these matters.
That the interests of justice allow for plaintiffs' counsel to amend their sanctions motion to add all time and expenses necessitated by the proceedings of the Full Commission on October 24, 2007, including the preparation for and conduct of the hearing on said date. Plaintiffs' counsel may also make additional motions for sanctions should it be determined that defendant has failed to comply with the spirit and letter of Deputy Commissioner Taylor's March 7, 2007 order.
That the defendant has stipulated it will pay the costs, other than attorneys' fees, incurred in depositions of Steven Varnadoe and Richard Greene necessitated by the lack of discovery provided to plaintiffs by defendant.
                          * * * * * * * * * * * ORDER
1. The monetary sanctions portion of Deputy Commissioner Wanda Blanche Taylor's *Page 3 
Order of March 7, 2007, and any future monetary sanctions orders in this matter are stayed pending review by the Full Commission of the final decision of all pending issues by the Deputy Commissioner assigned to these matters.
2. Plaintiffs' counsel may amend their sanctions motion to add all time and expenses necessitated by the proceedings of the Full Commission on October 24, 2007, including the preparation for and conduct of the hearing on said date. Plaintiffs' counsel may also make additional motions for sanctions should it be determined that defendant has failed to comply with the spirit and letter of Deputy Commissioner Taylor's March 7, 2007 order.
3. The defendant may raise its appeal of the March 7, 2007 order upon the final decision of all pending issues by the deputy assigned to hear these matters.
4. The defendant shall pay the costs, other than attorneys' fees, of the depositions of Steven Varnadoe and Richard Greene necessitated by the lack of discovery provided to plaintiffs by defendant.
This the __ day of November, 2007.
  S/______________________
  BERNADINE S. BALLANCE
  COMMISSIONER
CONCURRING:
S/______________________ DIANNE C. SELLERS COMMISSIONER *Page 4 
S/______________________ DANNY L. McDONALD COMMISSIONER